COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO.   02-12-00386-CR
                            NO.   02-12-00387-CR
                            NO.   02-12-00388-CR
                            NO.   02-12-00389-CR
                            NO.   02-12-00390-CR


DESIREE OXENDINE                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                    STATE


                                   ----------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     Appellant Desiree Oxendine attempts to appeal following her pleas of true

to the State’s motions to revoke community supervision in each of these five




     1
      See Tex. R. App. P. 47.4.
cases.2 Following the plea agreements, the trial court sentenced Appellant to

thirteen months in state jail in each case, each sentence to run concurrently with

the others.

      The trial court’s certifications of Appellant’s right to appeal state in each

case that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On August 23, 2012, we notified Appellant that

these appeals could be dismissed unless she or any party desiring to continue

the appeals filed a response showing grounds for continuing the appeals.

Appellant’s attorney filed a response that does not present grounds for continuing

the appeals.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certifications

reflect that Appellant has no right of appeal, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH

      2
       Appellant originally pleaded guilty in each of these cases to forgery by
possession of a check with intent to pass. See Tex. Penal Code Ann. § 32.21(a),
(d) (West 2011).

                                          2
Tex. R. App. P. 47.2(b)

DELIVERED: September 20, 2012




                                3